Appeal from a judgment of the Supreme Court (Feldstein, J.), entered January 26, 1993 in Clinton County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services finding petitioner guilty of violating certain prison disciplinary rules.
We reject petitioner’s contention that because the disciplinary proceeding was commenced more than seven days after his restrictive confinement, the time limitations of 7 NYCRR 251-5.1 (a) were violated. The record shows that the extension *816was timely requested and granted, and that the hearing was also timely completed. We also find, contrary to petitioner’s contention, that the misbehavior report provided adequate notice of the charges against him. Petitioner’s remaining contentions have been considered and found to be unpreserved for our review or lacking in merit.
Cardona, P.J., Mercure, Casey, Weiss and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, without costs.